DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogino (United States Patent Publication 8,562,141 B2).
With respect to claim  1, Ogino discloses a light source device (see the light source of fig.2) comprising: a plurality of light emitting elements (see 42); a diffusion 

With respect to claim 2, Ogino discloses the light source device according to Claim 1, wherein a number of the diffusion areas is no larger than a number of the light emitting elements (see the configuration of fig.4, 70 and the 36 areas that correspond to the 36 light emitting elements in fig.2).

With respect to claim 3, Ogino discloses the light source device according to Claim 1, wherein the optical element includes a plurality of first lenses (see 44 or 43 in fig.2) disposed so as to correspond to the plurality of diffusion areas (see col.4, lines 15-24: “In the LD array 42, for example, 6.times.6 LDs (in the vertical direction in FIG. 7), a total of 36 LDs, are arranged in an array.  Blue laser light beams emitted by the LD array 42 pass through a lens array 43 (a second lens array), which magnifies each light flux.  The magnified light fluxes pass through the dichroic mirror 35 and are shed on a fluorescence plate 45 via a lens array 44 (a first lens array) that is configured so as to have the same arrangement as that of the LD array 42 to face the LD array 42.”).

With respect to claim 4, Ogino discloses the light source device according to Claim 2, wherein the optical element includes a plurality of first lenses (see 44 or 43 in fig.2) disposed so as to correspond to the plurality of diffusion areas (see col.4, lines 15-24: “In the LD array 42, for example, 6.times.6 LDs (in the vertical direction in FIG. 7), a total of 36 LDs, are arranged in an array.  Blue laser light beams emitted by the LD array 42 pass through a lens array 43 (a second lens array), which magnifies each light flux.  The magnified light fluxes pass through the dichroic mirror 35 and are shed on a fluorescence plate 45 via a lens array 44 (a first lens array) that is configured so as to have the same arrangement as that of the LD array 42 to face the LD array 42.”).

With respect to claim 5, Ogino discloses the light source device according to Claim 3, wherein outer circumferences having an effective diameter of the first lenses are partially contiguous with each other (see the configuration of the lenses in figs.2 and 3).

With respect to claim 6, Ogino discloses the light source device according to Claim 4, wherein outer circumferences having an effective diameter of the first lenses (see 44 or 43 in fig.2) are partially contiguous with each other (see the configuration of the lenses in figs.2 and 3).

With respect to claim  7, Ogino discloses the light source device according to Claim 3, wherein the optical element is formed of a lens array having the plurality of first lenses (see 44 or 43 in fig.2)  integrated with each other (see the configuration of the lenses in figs.2 and 3).

With respect to claim  8, Ogino discloses the light source device according to Claim 4, wherein the optical element is formed of a lens array having the plurality of first lenses (see 44 or 43 in fig.2)  integrated with each other (see the configuration of the lenses in figs.2 and 3).

With respect to claim  9, Ogino discloses the light source device according to Claim 5, wherein the optical element is formed of a lens array having the plurality of first lenses (see 44 or 43 in fig.2)  integrated with each other (see the configuration of the lenses in figs.2 and 3).

With respect to claim  10, Ogino discloses the light source device according to Claim 6, wherein the optical element is formed of a lens array having the plurality of first lenses (see 44 or 43 in fig.2)  integrated with each other (see the configuration of the lenses in figs.2 and 3).


With respect to claim  14, Ogino discloses a projector comprising: the light source device according to Claim 1; a light modulation device (14 in fig.3) configured to modulate light from the light source device in accordance with image information; and a projection optical device  (see 17 in fig.2) configured to project the light modulated by the light modulation device.


Claim(s) 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimaya (United States Patent Publication 2015/0301438 A1).
With respect to claim  1, Akiyama discloses a light source (2b in fig.6) device comprising: a plurality of light emitting elements (see 211); a diffusion element (141)which light beams including a plurality of beams emitted from the plurality of light emitting elements enter, and which diffuses the light beams; and an optical element (143 in fig.6) configured to divide the light beams emitted from the plurality of light emitting elements into a plurality of partial light beams (disclosed by the structure of 143), wherein the diffusion element (141) has a plurality of diffusion areas disposed so as to correspond to the plurality of partial light beams obtained by the optical element dividing the light beams emitted from the plurality of light emitting elements (see the position of the optical element with respect to the diffuser in fig.7), further comprising: a polarization split element  (50A in fig.6) disposed between the plurality of light emitting elements (211) and the optical element (on 30e in fig.6), wherein the polarization split element splits the light beams emitted from the plurality of light emitting elements into a first polarization component and a second polarization component different from the first polarization component (see the s and p polarization of fig.6), further comprising: a wavelength conversion element (see 34) configured to perform wavelength conversion of the beams emitted from the plurality of light emitting elements (see the operation of fig.6), wherein the first polarization component enters the diffusion element, and the second polarization component enters the wavelength conversion element (again see the operation of fig.6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ogino (United States Patent Publication 8,562,141 B2).
With respect to claim 11, Ogino discloses the light source device according to Claim 3, further comprising: a second lens (see 44or 43) configured to collimate the beams emitted from the plurality of light emitting elements (see the operation of 43: col.4, lines 24-29: “The lens array 43 fine-adjusts the direction in which each light beam 
Emitted from the corresponding LD of the LD array 42 travels.  These light beams enter the individual lenses of the lens array 44 suitably in the form of parallel light beams, which increases the light focusing efficiency.”).
Although the first and second lenses appear to be identical, Ogino does not explicitly disclose wherein the effective diameter of the first lens is no smaller than an effective diameter of the second lens.
However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source device of Ogino so that the effective diameter of the first lens is no smaller than an effective diameter of the second lens, since it would predictably facilitate the manufacturing of the light source device and since it has been held that where the general conditions of a claim are disclosed in the prior art , discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.



Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (United States Patent Application Publication 2016/0011497) in view of Park (United States Patent Publication 10, 921, 700).
With respect to claim 1, Akiyama discloses a light source device (see the light source of fig.2) comprising: a plurality of light emitting elements (see 221), a diffusion element (30) which light beams including a plurality of beams emitted from the plurality of light emitting elements enter (see the operation of 221), and which diffuses the light beams (disclosed by the structure of 30 in fig.2).
But Akiyama does not disclose an optical element configured to divide the light beams emitted from the plurality of light emitting elements into a plurality of partial light beams, wherein the diffusion element has a plurality of diffusion areas disposed so as to correspond to the plurality of partial light beams obtained by the optical element dividing the light beams emitted from the plurality of light emitting elements.


    PNG
    media_image1.png
    335
    442
    media_image1.png
    Greyscale

Park discloses an optical element (see optical element comprised by the top particles illustrated above) configured to divide the light beams emitted from the plurality of light emitting elements into a plurality of partial light beams (see the gap between them which permits beams to be separated as illustrated in fig.18) , wherein the diffusion element has a plurality of diffusion areas (see the areas light is incident above) disposed so as to correspond  to the plurality of partial light beams (said correspondence is not defined (i.e. one to one, two to one, ect.) thus light beams being incident on areas is sufficient to meet this limitation)  obtained by the optical element (see figure above) dividing the light beams emitted from the plurality of light emitting elements (disclosed by the operation of the figure above; also see a plurality of light beams in fig.12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source device of Akiyama with the teaching of Park so that  an optical element configured to divide the light beams emitted from the plurality of light emitting elements into a plurality of partial light beams , wherein the diffusion element has a plurality of diffusion areas disposed so as to correspond  to the plurality of partial light beams obtained by the optical element dividing the light beams emitted from the plurality of light emitting elements to enhance the diffusion and thus improve the image equality of the projection system.



With respect to claims  12 and 13, Akiyama in view of Park discloses the light source device according to Claim 1, Akiyama discloses  further comprising: a polarization split element  (50A in fig.2) disposed between the plurality of light emitting elements (211) and the optical element (by virtue of combining Akiyama and Park), wherein the polarization split element splits the light beams emitted from the plurality of light emitting elements into a first polarization component and a second polarization component different from the first polarization component (see the s and p polarization of fig.2), further comprising: a wavelength conversion element (see 34) configured to perform wavelength conversion of the beams emitted from the plurality of light emitting elements (see the operation of fig.2), wherein the first polarization component enters the diffusion element, and the second polarization component enters the wavelength conversion element (again see the operation of fig.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882